Claim Rejections - 35 USC § 101
Applicant’s amendments would not   overcome the “data per se”/“software per se” portion of the rejection under 35 USC § 101. The term “processor” may be broadly interpreted as a software classes, procedures, functions,   or methods to process data; memory include transitory memory. A look in the specification, the Examiner cannot locate the terms “processor” or “memory”, let alone common hardware explicit terms such as “CPU”, “non-transitory memory”, or even the word “device”.

The amendments would not overcome the “Alice” patent-eligibility portion of the rejection under 35 USC § 101.

The limitations clearly relate to managing transactions/interactions between subscriber and/or brokerage.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive pricing rules or calculate settlements recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 

Additionally, the limitations, under their broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, monitoring a transaction or calculating a profit-loss encompasses a person witnessing an exchange or simply conducting arithmetic in their head. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas.  

Accordingly, the claims recite an abstract idea.

Claim Rejections - 35 USC § 103
Applicant wrote:


Examiner specifically noted the “the catalog” Adapalli [0069] as a marketplace computing device comprising a cloud service broker. Adapalli further clarifies [0019] “a cloud service brokerage system comprises an electronic cloud service catalog” and   a service provider computing device as  any third-party server (Adapalli [0106] A server is one example of the data processing system 300.)"
 
Applicant wrote:
However, Adapalli's CSB platform and "service fulfillment bridge interface" do not reasonably suggest a cloud service broker comprises a connector configured to integrate the at least one service vendor's software services, the connector further configured to establish a communication provisioning channel over the network, the communication provisioning channel configured to provision integrated software services, and at least one transaction mediator configured to monitor services transactions of the software services, via the connector.

Examiner maintains that Adapalli fully describes the limitation:
Adapalli [0096] all the virtual resources are simultaneously provisioned across multiple providers through the cloud services integration module 240, which has API connections to the different cloud service providers. 
Adapalli [0104] Cloud service providers are integrated into the CSB platform 202 through common interfaces (e.g., for connectors of VDC's and connectors of cloud managed services).
Adapalli [0166] can include an interface (e.g., a “service fulfillment bridge interface”) through which multiple cloud services in a cloud service order from different cloud service providers are fulfilled. The fulfillment bridge interface connects to a fulfillment bridge
Adapalli [0065] The CSB platform 202 can be implemented in a variety of manners. In a first implementation, the CSB platform 202 is implemented in a manner where it enables an entity to be a trusted cloud service provider for its own customer base (i.e., its own cloud service consumers)...and to add third party services such as security, monitoring....which they can design, order, provision, and control infrastructure and platform services from a myriad of public, private, hybrid and colocation providers. 
Adapalli [0091] integration functionalities include, but are not limited to, providing APIs for enterprise governance systems to view order access and complete workflow tasks,...monitoring and auditing data for cost, capacity and utilization of resources.

/C.E./Examiner, Art Unit 3697                                                                                                                                                                                                        
/HAO FU/Primary Examiner, Art Unit 3697